 In the Matter ofREAD MACHINERYCO., INC.andLOCALLODGE #243INTERNATIONAL ASSOCIATION OF MACHINISTSIn the Mattel' Of READ MACHINERYCo.,INC.andPATTERN MAKERS'ASSOCIATION OF YORK AND VICINITY, AFFILIATEDWITH THE PATTERNMAKERS'LEAGUE OF N.A.,AND WITH THE A.F. OF L.Cases Nos. R-1625 and R-1696, respectively.Decided December9, 1939Bakery andChemicalEquipmentManufacturing Industry-Investigation ofRepresentatives:stipulationsbetween Company, PetitioningUnions, and Boardas to business of the Company,the questions concerning representation, theappropriate units, and direction of elections-ElectionsOrderedMr. Joseph F. Castiello,for the Board.Mr. Harry W. Lee,of York, Pa., for the Company.Mr. Charles Sehl,of York, Pa., for the Association.Mr. James A. Huddy,of York, Pa., for the League.Mr. Sidney Sugerman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASESOn August 17,1939, Local Lodge #243 International Association ofMachinists, herein called the Association, and on September 22, 1939,Pattern Makers' Association of York and Vicinity, affiliated with thePattern Makers' League of N. A., and with the A. F. of L., hereincalled the League, filed with the Regional Director for the FourthRegion (Philadelphia, Pennsylvania) respective petitions alleging thatquestions affecting commerce had arisen concerning the representationof employees of Read Machinery Co., Inc., York, Pennsylvania,herein called the Company, and requesting investigations and cer-tifications of respective representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On October 2, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, ordered an investigation and authorized the Regional Director18 N. L. It. B., No. 34.224 READ MACHINERY COMPANY, INC.225to conduct it and to provide for an appropriate hearing upon duenotice; and, acting pursuant to Article III, Section 10 (c) (2), of saidRules and Regulations, further ordered that the cases be consolidatedfor the purposes of hearing and for all other purposes, and that onerecord of the hearing be made.On October 24, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theAssociation, and upon the League.On November 16, 1939, beforeany hearing was held, the Company, the Association, and the Board'sattorney entered into the following stipulation :It is hereby stipulated by and between Read Machinery Co.,Inc., herein called the Company; Local Lodge #243 Interna-tionalAssociation of Machinists, herein called the Association;and Joseph F. Castiello, attorney for the National Labor RelationsBoard, in the matter of Read Machinery Co., Inc., and LocalLodge #243 International Association of Machinists,Case No.IV-R-360,that:1.Upon a petition duly filed by the Association on August 14,1939, with the Regional Director for the Fourth Region, (Phila-delphia, Pa.) alleging that a question affecting commerce hadarisen concerning the representation of employees of the Companyand requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of the National LaborRelations Board Rules and Regulations, Series 2, ordered onOctober 2, 1939, an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.The Board, acting pursuant to Article III,Section 10 (c) (2), of the said Rules and Regulations, furtherordered that the case be consolidated with Case No. IV-R-375,for the purposes of hearing and for all other purposes, and thatone record of the hearing be made. The Regional Director onOctober 24, 1939, issued a notice of hearing, copies of which wereduly served on the Company and upon the Association.2.The Company is a Pennsylvania corporation, having beenduly organized and existing by virtue of the laws of the Common-wealth of Pennsylvania since April 15, 1935, with its plant locatedat South Richland Avenue, York, Pennsylvania, where it is en-gaged in the manufacture of bakery and chemical equipment. TheCompany's principal raw materials are lumber, steel, castings andferrous, nonferrous and miscellaneous alloys.These raw mate-rials originate in all parts of the world and approximately 15% 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDare purchased and brought into the Commonwealth of Pennsyl-vania from states of the United States other than the Common-wealth of Pennsylvania.The finished products manufactured bythe Company, consisting of bakery and chemical equipment af ore-said, are shipped and sold throughout the world.Approximately850%0 of these finished products are sold and shipped by the Com-pany to points outside of the Commonwealth of Pennsylvania.The approximate volume of products manufactured by the Com-pany during the last fiscal year was 483 units, with an approxi-mate valuation of $1,000,000.The payroll of the Company forthe same period was $337,531.41.Approximately 225 persons arein the employ of the Company.3.The Company is engaged in interstate commerce within themeaning of the Act, the decisions of the Board, and the decisionsof the Supreme Court of the United States.4.Local Lodge #243 International Association of Machinists,a labor organization within the meaning of Section 2 of the Act,is affiliated with the American Federation of Labor.5.A question of representation affecting commerce within themeaning of the Act has arisen in that the Company refuses torecognize the Association as the representative of its employees inthe unit set forth in paragraph 6, below, until the Association hasbeen certified as the proper representative by the Board.6.All of the employees of the Company except pattern makers;draftsmen, office workers and supervisory employees, constitutea unit appropriate for the purposes of collective bargaining, andthe said unit will insure the employees the full benefit of theirright to self-organization and to collective bargaining, and other-wise effectuate the policies of the Act.7.The taking of testimony or evidence and the making of find-ings of fact and conclusions by the Board pursuant. to the Actare hereby expressly waived.8.This stipulation, together with the Petition, Order of Con-solidation and Directing Investigation and Hearing, Notice ofHearing, and Rules and Regulations of the National Labor Rela-tions Board, Series 2, may be introduced as evidence by filingthem with the Chief Trial Examiner of the Board at Washing-ton, D. C..9.Upon this stipulation, if approved by the Board and uponthe pleadings, the Board may issue a Direction of Election direct-ing that, as part of the investigation authorized by the Board toascertain representatives for collective bargaining with the Com-pany, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of said READ IIAiCHINi 1 Y CODIPANY, INC.227Direction of Election, under the direction and supervision ofthe Regional Director for the Fourth Region, acting in thismatter as agent for the Board and subject to Article III, Section9, of the National Labor Relations Board Rules and Regulations,Series 2, among all of the employees of the Read Machinery Co.,Inc., except pattern makers, draftsmen, office workers and super-visory employees, whose names appear on the pay roll last pre-ceding the date of said Direction of Election, to determine whetheror not they desire to be represented for the purposes of collectivebargaining by Local Lodge #243 International Association ofMachinists, affiliated with the American Federation of Labor.This stipulation, together with the papers recited in paragraph8 above, the Direction of Election, the report on the results of saidelection, and the papers which may be, filed by the parties pursuanttoArticle III, Section 9 of the Board's Rules and Regulations,Series 2, shall constitute the record of Case No. IV-8-360, andthis stipulation and the report on the result of said election shallconstitute competent evidence in the said case ; and on the basisthereof the Board may make its certification or other dispositionof the case pursuant to Section 9 (c) of the Act.10. It is further stipulated that the true and correct name ofthe Company is Read Machinery Co., Inc.Wherever in the plead-ings the Company is designated by any other name, the said plead-ings shall be amended so as to conform to the true and correctname.11.This stipulation is subject to the approval of the Board.12.This stipulation contains the entire agreement of the partiesand there is no verbal agreement of any kind which varies, altersor adds to this stipulation.On November 16, 1939, before any hearing was held, the Company,the League, and the Board's attorney entered into the following stip-ulation :It is hereby stipulated by and between Read Machinery Co.,Inc., herein called the Company; Pattern Makers' Association ofYork and Vicinity, affiliated with the Pattern Makers' League ofN. A., and with the A. F. of L., herein called the League; andJoseph F. Castiello, attorney for the National Labor RelationsBoard, in the matter of Read Machinery Co., Inc., and PatternMakers' Association of York and Vicinity, affiliated with the Pat-ternMakers' League of N. A., and with the A. F. of L.,CaseNo. IV-8-375that :1.Upon a petition duly filed by the League on September 20,1939, with the Regional Director for the Fourth, Region (Phila-delphia, Pennsylvania), alleging that a question affecting com- 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerce had arisen concerning the representation of employees ofthe Company and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act, the NationalLabor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations, Series 2,ordered on October 2, 1939, an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.The Board, acting pursuant to ArticleIII, Section 10 (c) (2) of the said Rules and Regulations,further ordered that the cases be consolidated for the purposesof hearing and for all other purposes, and that one record of thehearing be made.The Regional Director, on October 24, 1939,issued a notice of hearing, copies of which were duly served onthe Company and upon the League.2.The Company is a Pennsylvania corporation, having beenduly organized and existing by virtue of the laws of the Com-monwealth of Pennsylvania since April 15, 1935, with its plantlocated at South Richland Avenue, York, Pennsylvania, whereit is engaged in the manufacture of bakery and chemical equip-ment.The Company's principal raw materials are lumber, steel,castings,and ferrous, non-ferrous and miscellaneous alloys.These raw materials originate in all parts of the world, and ap-proximately 15 per cent are purchased and brought into theCommonwealth of Pennsylvania from States of the United Statesother than the Commonwealth of Pennsylvania.The finishedproducts manufactured by the Company, consisting of bakeryand chemical equipment aforesaid, are shipped and sold through-out the world.Approximately 85 per cent of these finished prod-ucts are sold and shipped by the Company to points outside of theCommonwealth of Pennsylvania.The approximate volume ofproducts manufactured by the Company during the last fiscalyear was 483 units, with an approximate valuation of $1,000,000.The pay roll of the Company for the last fiscal year was$337,531.41.Approximately 225 persons are in the employ ofthe Company.3.The Company is engaged in interstate commerce within themeaning of the Act, the decisions of the Board, and the decisionsof the Supreme Court of the United States.4.Pattern Makers' Association of York and Vicinity, affiliatedwith the Pattern Makers' League of N. A., and with the A. F.of L., is a labor organization within the meaning of Section 2of the Act. RD AD MACHINE'RY COMPANY, INC.2295.A question of representation affecting commerce within themeaning ofthe Acthas arisen in that the Company refuses torecognize the League as the representative of its employees inthe unit set forth in paragraph 6 below, until the League has beenduly certified as the proper representative by the Board.6.The pattern makers, exclusive of supervisory employees ofthe Company,constitute a unit appropriate for the purposes ofcollective bargaining,and the said unit will insure the employeesof the Company the full benefitof their rightto self-organizationand to collective bargaining,and otherwise effectuate the policiesof the Act.7.The takingof testimony or evidence and the making offindings of fact and conclusionsby theBoard pursuant to theAct, are hereby expressly waived.8.This stipulation,together with the Petition,Order of Con-solidation and Directing Investigation and Hearing,Notice ofHearing and Rules and Regulations of the National Labor Rela-tions Board, Series 2, may be introduced as evidence by filingthem with theChiefTrial Examiner of the Board at Washing-ton, D. C.9.Upon this stipulation,if approvedby theBoard,and uponthe pleadings,the Board may issue a Direction of Election direct-ing that, as part of the investigation authorized by the Board toascertain,representatives for collective bargaining with ReadMachinery Co., Inc., an election by secret ballot shall be conductedas early as possible,but not later than thirty(30) days from thedate of said Direction of Election under the direction and super-vision of the Regional Director for the Fourth Region acting inthismatter as agent for the Board and subject to Article III,Section 9,of the National Labor Relations Board Rules andRegulations,Series 2, amongthe pattern makers, exclusive ofsupervisory employees,whose names appear on the pay roll lastpreceding the date of said Direction of Election,to determinewhether or not they desire to be represented for the purposes ofcollective bargainingby thePattern Makers' Association of Yorkand Vicinity,affiliatedwiththe Pattern Makers'League of N. A.,and withthe A.F. of L.This stipulation, together withthe papers recited in paragraph8 above, the Direction of Election,the report on the results of saidelection, and the paperswhichmay be filed by the parties pursuantto Article III, Section 9 of the Board's Rules and Regulations,Series 2, shall constitute the record of Case No. IV-R-375, andthis stipulation and the report on the result of said election shallconstitute competent evidence in the said case; and on the basis 230DECISIONSOF NATIONALLABOR RELATIONS BOARDthereof the Board may make its certification or other dispositionof the case pursuant to Section 9 (c) of the Act.10. It is further stipulated that the true and correct name ofthe Company is Read Machinery Co., Inc.Wherever in thepleadings the Company is designated by any other name, the saidpleadings shall be amended so as to conform to the true andcorrect name.11.This stipulation is subject to the approval of the Board.12.This stipulation contains the entire agreement of the partiesand there is no verbal agreement of any kind which varies, altersor adds to this stipulation.On November 21, 1939, the Board issued its order approving theabove stipulations, making them a part of the record in the cases, and,pursuant to Article III, Section 10, of National Labor Relations BoardRules and Regulations-Series 2, transferring the cases to and con-tinuing them before the Board for action pursuant to the provisionsof the said stipulations.Upon the basis of the above stipulations and the entire record in thecases, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYRead Machinery Co., Inc., a Pennsylvania corporation having itsplant at York, Pennsylvania, is engaged in the manufacture of bakeryand chemical equipment.Approximately 15 per cent of the principalraw materials used in manufacture are purchased and brought intothe Commonwealth of Pennsylvania from other States.Approxi-mately 85 per cent of the finished products are sold and shipped topoints outside Pennsylvania.During its last fiscal year the Companymanufactured about 483 units of equipment, having a value of about$1,000,000.The pay roll of the' Company for the same period was$337,531.41.The Company employs about 225 persons.II.THE ORGANIZATIONS INVOLVEDLocal Lodge #243 International Association of Machinists is alabor organization affiliated with American Federation of Labor.Pattern Makers' Association of York and Vicinity, affiliated with thePattern Makers' League of N. A., and with the A. F. of L., is a labororganization.Ill.THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize the Association or the Leagueas the representative of its employees in the respective appropriate READ MAiCHINEUY COMPANY,INC.231unit set forth in Section V below, until the Board has certified theAssociation and the League as such representatives.We find that questions have arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THEQUESTIONS CONCERNINGREPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITSWe find that all the employees of the Company, excluding patternmakers, draftsmen, office workers, and supervisory employees, consti-tute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.We find that all the pattern makers employed by the Company, ex-clusive of supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining,2 and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.We find that the questions concerning representation can best beresolved by means of elections by secret ballot.Upon the basis of the above findings of fact, the foregoing stipula-tions, and the entire record in the cases, the Board makes the following :CONCLUSIONS OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of Read Machinery Co., Inc., York, Pennsyl-vania, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All the employees of the Company, excluding pattern makers,draftsmen, office workers, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the Act.'The Association's petition requests certification as representative in this unit only.2The League's petition requests certification as representative in this unit only.283029-41-vol. 1810 232DECISIONSOF NATIONAL LABORRELATIONS BOARD3.All the pattern makers employed by the Company, exclusive ofsupervisory employees, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, it is herebyDri cTED that,. as part of the investigation authorized by the Boardto ascertain respective representatives for the purposes of collectivebargaining with Read Machinery Co., Inc., York, Pennsylvania, elec-tions by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Elections,under the direction and supervision of the Regional Director for theFourth Region, acting in these matters as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all the employees of Read MachineryCo., Inc., who were employed by the Company during the pay-rollperiod last preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since been tem-porarily laid off, but, excluding pattern makers, draftsmen, officeworkers, supervisory employees, and any employees who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by Local Lodge #243 International Associa-tion of Machinists, for the purposes of collective bargaining; andamong all the pattern makers who were employed by the Companyduring the pay-roll period last preceding the date of this Direction,including pattern makers who did not work during such pay-rollperiod because they were ill or on vacation, and pattern makers whowere then or have since been temporarily laid off, but excludingsupervisory employees and any pattern makers who have since quit'or been discharged for cause, to determine whether or not they desireto be represented by Pattern Makers' Association of York and Vicinity,affiliatedwith the Pattern Makers' League of N. A., and with theA. F. of L., for the purposes of collective bargaining.